DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 20200005068 to Ozog et al. (Ozog)
With respect to claims 1 and 9, Ozog discloses a lane level localization system for a vehicle, the system comprising: 
a plurality of perception sensor systems each configured to perceive a position of the vehicle relative to its environment; 
(120, FIG. 1, sensor system; 310-330, FIG. 3)
a map system configured to maintain map data that includes lane lines; and 
a controller configured to: 
detect a position of the vehicle and a first set of lane lines using the plurality of perception sensor systems; 
(vehicle: ¶ 42 “ transform module 230 provides a detection distribution that estimates position/attitude of the vehicle 100; ¶ 70 “vehicle sensor(s) 121 can be configured to detect, and/or sense position and orientation changes of the vehicle 100, such as, for example, based on inertial acceleration. In one or more arrangements, the vehicle sensor(s) 121 can include one or more accelerometers, one or more gyroscopes, an inertial measurement unit (IMU), a dead-reckoning system, a global navigation satellite system (GNSS), a global positioning system (GPS), a navigation system 147, and/or other suitable sensor”; ¶¶ 76, 83-84)
(lane line ¶ 7 “observed line feature according to a defined pattern (e.g., sigma points). The sampled points are translated into reduced parameters. In one embodiment, the reduced parameters represent the line feature using angular and positional values (e.g., azimuth, elevation, and a 2D point).”; 41 “observed line feature. In this way, the transform module 230 outputs a the full-rank covariance matrix for use in, for example, one or more different estimation frameworks (e.g., Kalman filtering, least squares, factor-graphs, Markov Random fields, etc.) to provide for concise determinations of line position, line correlations with map features, and so on in a probabilistic form”; 71 lane markers, lane lines; 56 acquired from sensor data . . . lane boundary makers 410, 430, lane marker 420, FIG. 4) 
detect a second set of lane lines using the position of the vehicle and the map data;
obtain an aligned set of lane lines based on the first and second sets of lane lines; and
(340 identify corresponding line feature in map; perform sensor fusion 350; output detection distribution 360, FIG. 3)
(¶ 42 “the observed line feature, the transform module 230, in one embodiment, identifies a potentially corresponding line feature from within the map 260. In various implementations, the transform module 230 identifies mapped line feature according to one or more known approaches. In either case, the transform module 230 can then use the observed uncertainty distribution of the covariance matrix to perform sensor fusion between the corresponding/mapped line feature and the observed line feature. According to this fusion, the transform module 230 provides a detection distribution that estimates position/attitude of the vehicle 100”; 7 “determining the correspondence between the observed line feature and mapped line features”; 22; 53 - 59)
use the aligned set of lane lines for controlling an autonomous driving feature of the vehicle.  
	(¶ 55 “output of a detection distribution that results from the sensor fusion as discussed at block 350 . . . correlation between the mapped line feature and the observed line feature . . . controls one or more aspects of the vehicle 100 according to the detection distribution. For example, in one embodiment, the detection distribution is used within a simultaneous localization and mapping (SLAM) framework to model observed line features and determine a location of the vehicle 100 therefrom. In further aspects, the detection distribution maps line features within the environment. In either case, the localization and/or mapping provided for by the detection distribution influence operation of the autonomous driving module 160, and by extension the vehicle 100 by factoring into determinations of path selection, vehicle controls, and so on.”)

With respect to claims 2 and 10, Ozog discloses the plurality of perception sensors comprises at least a global navigation satellite system (GNSS) receiver and one or more cameras (¶¶ 73 cameras; 70 “a dead-reckoning system, a global navigation satellite system (GNSS), a global positioning system (GPS)”)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ozog in view of US Patent No. 20190271550 to Breed et al (Breed)
With respect to claims 3 and 11, Ozog discloses the plurality of perception sensors further comprises 
a dead reckoning system  
an inertial measurement unit (IMU), and 
wherein the controller detects the position of the vehicle using the GNSS receiver, the dead reckoning system, and the IMU and detects the first set of lane lines using the one or more cameras.  
(¶ 70 “vehicle sensor(s) 121 can be configured to detect, and/or sense position and orientation changes of the vehicle 100, such as, for example, based on inertial acceleration. In one or more arrangements, the vehicle sensor(s) 121 can include one or more accelerometers, one or more gyroscopes, an inertial measurement unit (IMU), a dead-reckoning system, a global navigation satellite system (GNSS), a global positioning system (GPS), a navigation system 147, and/or other suitable sensors”)
(vehicle: ¶ 42 “ transform module 230 provides a detection distribution that estimates position/attitude of the vehicle 100; ¶ 70 “vehicle sensor(s) 121 can be configured to detect, and/or sense position and orientation changes of the vehicle 100, such as, for example, based on inertial acceleration. In one or more arrangements, the vehicle sensor(s) 121 can include one or more accelerometers, one or more gyroscopes, an inertial measurement unit (IMU), a dead-reckoning system, a global navigation satellite system (GNSS), a global positioning system (GPS), a navigation system 147, and/or other suitable sensor”; ¶¶ 76, 83-84)
(lane line ¶ 7 “observed line feature according to a defined pattern (e.g., sigma points). The sampled points are translated into reduced parameters. In one embodiment, the reduced parameters represent the line feature using angular and positional values (e.g., azimuth, elevation, and a 2D point).”; 41 “observed line feature. In this way, the transform module 230 outputs a the full-rank covariance matrix for use in, for example, one or more different estimation frameworks (e.g., Kalman filtering, least squares, factor-graphs, Markov Random fields, etc.) to provide for concise determinations of line position, line correlations with map features, and so on in a probabilistic form”; 71 lane markers, lane lines; 56 acquired from sensor data . . . lane boundary makers 410, 430, lane marker 420, FIG. 4; claim 7, 20 camera image, ¶¶ 73, 15 “FIG. 4 illustrates an example of multiple line features as observed using electronic sensors.”; ¶¶ 56-59). 
In addition, Ozog fails to disclose the phrase  “a real-time kinematic (RTK) system” although Ozog at least suggests such a system (¶¶ 42, 70, 76, 83-84). 
However, Breed, from the same field of endeavor, discloses perception sensors that include a real-time kinematic (RTK) system wherein the controller detects the position of the vehicle using the RTK system 
(¶¶ 43 “GNSS . . . GPS . . .  base stations 20 and 21 are Real Time Kinematic (RTK) base stations which are nearby the vehicle 18 and through comparison of the phases of the satellite carrier frequencies, centimeter level positioning of the vehicle 18 is obtained”; FIG. 1-2; 53 “real time kinematic . . . determine their exact position . . . the vehicle is configured to receive signals or data and derive its position therefrom”; 60, 62, 93 “probe vehicles are equipped . . . with . . . RTK”; 173 “vehicles are used which have RTK differential correction hardware and software. Such vehicles obtain centimeter level position accuracy used to determine position and pointing direction of the vehicle-mounted camera to very high accuracy”; 230-231, 239, 278-279)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to implement the RTK system of Breed into the vehicle positioning system of Ozog such that the controller detects the position of the vehicle using the GNSS receiver, the dead reckoning system, and the IMU in order to improve the accuracy of the vehicle position within centimeters by correcting positioning errors (i.e., Breed ¶¶ 43, 60, 62, 93, 173 230-231, 239, 278-279)

Claims 4-8 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ozog in view of Breed and further in view of US Patent No. 20160314360 to Kizumi (Kizumi)
	With respect to claims 4 and 12, Ozog in view of Breed fail to explicitly disclose the controller is further configured to estimate a Gaussian distribution of a first set of character points for an ego- lane lines of the first set of lane lines, although they at least suggest such a feature (Orzog, ¶ 45-47 “sensor module 220, in one embodiment, represents the sensor data according to probability distributions, which represent the uncertainty of the observations in relation to a precise location of a given line feature . . . observed line feature in the sensor data 250 . . . sensor module 220 represents the extracted line features by providing a probability distribution”)
	Kizumi, from the same field of endeavor, discloses a controller configured to estimate a Gaussian distribution of a first set of character points for an ego- lane lines of the first set of lane lines 
	(¶¶ 3 “a lane detection device that detects a lane mark (mark representing a lane border) formed on a surface of a road on which a vehicle is running from a forward image captured by an onboard imaging device and detects a lane (traffic lane) from the detected lane mark”; 12, 18 “matches a maximum value of a Gaussian distribution function that is defined along a direction of the straight line extended forward from the own vehicle position to the curve starting point candidate point detected at the current time point, and matches a maximum value of the Gaussian distribution function that is defined along the direction of the straight line to the curve starting point candidate point in the previous-time lane after the coordinate conversion; and estimates, as a more reliable curve starting point, a position of a maximum value of a composite distribution function obtained by adding the Gaussian distribution functions”; 20, 28, 30, 50-54, 61, FIG. 8; 84-90, 103, 106, 121, claims 5-6, 12-13). 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to for the system of Ozog in view of Breed to implement the gaussian distribution of points for an ego lane, as disclosed by Kizumi, in order to accurately estimate a lane even when a lane mark temporarily cannot be detected (i.e., Kizumi, ¶ 11 “desirable to provide a lane detection device capable of accurately estimating a lane even when a lane mark cannot be temporarily detected, such as when a part of the lane mark is faded or missing and a method thereof, a curve starting point detection device and a method thereof, and a steering assistance device and a method thereof”) providing increased reliability and stability of detection (Kizumi, ¶18-19 “gaussian distribution . . . more reliable curve starting point . . . estimated in a stable manner”; 121). 

	With respect to claims 5 and 13, Ozog in view of Breed and further in view of Kizumi disclose the controller is further configured to filter the second set of lane lines based on the vehicle position and a heading of the vehicle to obtain a filtered second set of lane lines and to generate a second set of character points for the filtered second set of lane lines.  
(Ozog, 340 identify corresponding line feature in map; perform sensor fusion 350; output detection distribution 360, FIG. 3; ¶ 42 “the observed line feature, the transform module 230, in one embodiment, identifies a potentially corresponding line feature from within the map 260. In various implementations, the transform module 230 identifies mapped line feature according to one or more known approaches. In either case, the transform module 230 can then use the observed uncertainty distribution of the covariance matrix to perform sensor fusion between the corresponding/mapped line feature and the observed line feature. According to this fusion, the transform module 230 provides a detection distribution that estimates position/attitude of the vehicle 100 calibration parameters, a 3D map of the surrounding environment, or another estimation framework that is modeled according to the detection distribution produced from the reduced parameters.”; 7 “determining the correspondence between the observed line feature and mapped line features”; 22; 53 – 59)

With respect to claims 6 and 14 Ozog in view of Breed and further in view of Kizumi disclose the controller is configured to obtain the aligned set of lane lines based on the first and second sets of lane lines by weighting and matching the first and second sets of character points.  
(Ozog, 340, FIG. 3 “identify corresponding line feature in map”)
(Ozog, ¶¶ 53-59, i.e., “transform module 230 identifies a mapped line feature from the map 260 that potentially corresponds with the observed line feature . . . mapped line feature is represented according to the reduced parameters . . . the mapped line feature is selected and provided according to a potential correlation with the observed line feature and using the reduced parameters . . . the transform module 230 applies an estimation framework to perform the sensor fusion that uses Kalman filtering, particle filtering, factor-graphs, Markov random fields, or another suitable framework to estimate the correlation. Whichever particular process is employed, the observation uncertainty from 330 embodied in the full-rank covariance matrix provides for implementing the estimation framework using a fully probabilistic approach . . . transform module 230 applies an unscented transform to the intermediate sampled lines to generate a mean vector that represents the line feature 410 using the noted reduced parameters and also a covariance matrix that represents the observation uncertainty of the line feature 410. By producing the representation of the line feature 410 using the reduced parameters the corresponding covariance matrix is full-rank and thus improves subsequent use within estimation frameworks”)

With respect to claims 7 and 15 Ozog in view of Breed and further in view of Kizumi disclose the controller is further configured to update the vehicle position and vehicle heading based on the aligned set of lane lines.  
(Ozog, 360, FIG. 3; 54-55 “transform module 230 performs sensor fusion between the observed line feature and the mapped line feature . . .  detection distribution indicates an estimation uncertainty for a correlation between the mapped line feature and the observed line feature that is a function of the observation uncertainty . . . the detection distribution is a modeled distribution that provides information about the surrounding environment according to the observed line feature and is provided according to the reduced parameters . . . translation system 170, in one embodiment, controls one or more aspects of the vehicle 100 according to the detection distribution. For example, in one embodiment, the detection distribution is used within a simultaneous localization and mapping (SLAM) framework to model observed line features and determine a location of the vehicle 100 therefrom. In further aspects, the detection distribution maps line features within the environment. In either case, the localization and/or mapping provided for by the detection distribution influence operation of the autonomous driving module 160, and by extension the vehicle 100 by factoring into determinations of path selection, vehicle controls, and so on”; 84) 

With respect to claims 8 and 16 Ozog in view of Breed and further in view of Kizumi disclose the autonomous driving feature is automated lane keeping and lane changing
(Ozog, 360, FIG. 3; 54-55 “transform module 230 performs sensor fusion between the observed line feature and the mapped line feature . . .  detection distribution indicates an estimation uncertainty for a correlation between the mapped line feature and the observed line feature that is a function of the observation uncertainty . . . the detection distribution is a modeled distribution that provides information about the surrounding environment according to the observed line feature and is provided according to the reduced parameters . . . translation system 170, in one embodiment, controls one or more aspects of the vehicle 100 according to the detection distribution. For example, in one embodiment, the detection distribution is used within a simultaneous localization and mapping (SLAM) framework to model observed line features and determine a location of the vehicle 100 therefrom. In further aspects, the detection distribution maps line features within the environment. In either case, the localization and/or mapping provided for by the detection distribution influence operation of the autonomous driving module 160, and by extension the vehicle 100 by factoring into determinations of path selection, vehicle controls, and so on”; 84- 85 “Driving maneuver” means one or more actions that affect the movement of a vehicle. Examples of driving maneuvers include: accelerating, decelerating, braking, turning, moving in a lateral direction of the vehicle 100, changing travel lanes, merging into a travel lane, and/or reversing, just to name a few possibilities.”)
(Kizumi, ¶ 8 “automatic lane keeping driving is performed on a vehicle attempting to drive on a course in which a curved lane extends in the front of the straight path”; 111-112 “driving assistance unit 40 provides the driver with driving assistance by controlling the steering device 50, the braking device 52, the acceleration device 54 and the like so that the vehicle 10 does not deviate from the lane between the lane marks formed on the road surface, namely, the estimated lane Lt*, in other words, so that the vehicle 10 can travel at the center of the lane Lt* including the estimated (lane of the) curve”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667